                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

STRIKE 3 HOLDINGS, LLC,

      Plaintiff,                                     Case No. 19-cv-12255
                                                     Hon. Matthew F. Leitman
v.

JOHN DOE subscriber assigned IP
address 73.144.46.187,

     Defendant.
__________________________________________________________________/
          ORDER GRANTING IN PART PLAINTIFF’S MOTION
          FOR LEAVE TO SERVE A THIRD-PARTY SUBPOENA
            PRIOR TO A RULE 26(F) CONFERENCE (ECF #3)

      In this action, Plaintiff Strike 3 Holdings, LLC alleges that Defendant John

Doe violated its copyrights. (See Compl., ECF #1.) Currently, Strike 3 is only able

to identify the Defendant by his or her internet protocol (“IP”) address. On July 29,

2019, Strike 3 filed a motion for leave to serve a third-party subpoena that seeks

John Doe’s name and contact information from his or her internet service provider

(the “ISP”). (See Mot., ECF #3.) The Court concludes that Strike 3 has shown good

cause for its request to serve a subpoena before the conference of the parties required

by Federal Rule of Civil Procedure 26(f) and before the Court has held its initial

scheduling conference under Federal Rule of Civil Procedure 16. Accordingly, it is




                                          1
HEREBY ORDERED that the Strike 3’s motion for leave to serve a subpoena on

John Doe’s ISP is GRANTED IN PART as follows.

      1. Strike 3 may serve the ISP with a Rule 45 subpoena commanding the ISP

         to provide Strike 3 with the true name and address of the Defendant to

         whom the ISP assigned an IP address as set forth in the Complaint. Strike

         3 shall not seek or obtain the telephone number or email address of the

         Defendant. Furthermore, Strike 3 shall attach to any such subpoena (1) a

         copy of this Order and (2) a copy of the Court’s Protective Order that it

         entered in this case (see Protective Order, ECF #5).

      2. Strike 3 may also serve a Rule 45 subpoena in the same manner as above

         on any service provider that is identified in response to a subpoena as a

         provider of Internet services to the Defendant.

      3. If the ISP qualifies as a “cable operator,” as defined by 47 U.S.C. § 522(5),

         which states:

            the term “cable operator” means any person or group of persons

            (A)     who provides cable service over a cable system and directly or

                  through one or more affiliates owns a significant interest in such

                  cable system, or

            (B)     who otherwise controls or is responsible for, through any

                  arrangement, the management and operation of such a cable system.


                                          2
it shall comply with 47 U.S.C. § 551(c)(2)(B), which states:

            A cable operator may disclose such [personal identifying]
            information if the disclosure is . . . made pursuant to a
            court order authorizing such disclosure, if the subscriber is
            notified of such order by the person to whom the order is
            directed.

by sending a copy all documents received from Strike 3 to the Defendant.

      4. Strike 3 may only use the information disclosed in response to a Rule 45

          subpoena served on the ISP for the purpose of protecting and enforcing its

          rights as set forth in its Complaint.

      5. Until further order of the Court, the Defendant shall be identified in all

          public filings in this action as “John Doe.” In addition, until further order

          of the Court, no party shall use the name, address, or any other identifying

          contact information of the Defendant in any public filing in this case.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: August 1, 2019                   UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 1, 2019, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764


                                           3
